The offense is the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
The State's testimony is definite to the effect that the appellant was seen by the officers in the act of manufacturing intoxicating liquor; that he fled upon their approach, but was soon afterwards arrested. His identity is definitely vouched for by two witnesses in behalf of the State. Appellant set *Page 24 
up an alibi. Upon this issue the decision of the jury is conclusive upon this court. There is nothing in the record suggesting that in the trial of the case the rules of law and practice were not observed.
The judgment is affirmed.
Affirmed.